Citation Nr: 0611198	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-29 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from March 1951 to 
September 1952.  He died in June 2003.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO). 

In March 2005, the appellant testified during a hearing 
before the undersigned at the RO; a transcript of that 
hearing is of record. 

The day after the hearing, the appellant, through her 
representative, submitted additional medical evidence with a 
waiver of initial RO consideration.  The Board accepts the 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800 (2005).  


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
June 2003, the immediate cause of death was arteriosclerotic 
cardiovascular disease; another significant condition was 
bipolar disorder.

2.  During the veteran's lifetime, service-connection was 
established for bipolar disorder, rated 100 percent 
disabling; and for special monthly compensation regarding the 
need of aid and attendance of another person.  Effective 
August 1998, the RO found the veteran incompetent to handle 
disbursement of his VA funds.

3.  Competent clinical evidence of record establishes that 
the veteran's service-connected bipolar disorder rendered him 
less capable of complying with his treatment for 
cardiovascular disease.

4.  Service-connected bipolar disorder contributed materially 
to cause the veteran's death.


CONCLUSION OF LAW

The veteran's service-connected bipolar disorder contributed 
to his death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is granting service connection for cause of the 
veteran's death.  This is the greatest benefit the appellant 
can receive under the circumstances.  Obviously then, any 
failure to notify or assist her pursuant to VA law is 
inconsequential and, therefore, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), 38 C.F.R. 3.156(a), 
3.159, 3.326 (2005). 

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the U.S. Court of 
Appeals for Veterans Claims held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Once the RO effectuates the Board's grant, 
the RO can cure any VCAA notice defect with respect to the 
effective date element if the effective date is not the date 
of the veteran's death, which is the earliest date that can 
be given as a matter of law.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(2)(3).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's death certificate reflects that he died in June 
2003, the immediate cause of death was arteriosclerotic 
cardiovascular disease; another significant condition was 
bipolar disorder.

During the veteran's lifetime, service-connection was 
established for bipolar disorder, rated 100 percent 
disabling, and for special monthly compensation regarding the 
need of aid and attendance of another person, both effective 
May 1997.  Effective August 1998, the RO found the veteran 
incompetent to handle disbursement of his VA funds.

The veteran's death certificate lists the immediate cause of 
arteriosclerotic cardiovascular disease.  The Board 
acknowledges that the veteran was not in receipt of service 
connection for this condition.  However, the Board notes a 
summary of veteran's hospitalization from February 22 to 
February 26, 2003, which indicated that, due to the veteran's 
psychiatric condition, he refused medications, refused advice 
from the VA staff, and was anxious and upset.  

The veteran's private physician, John C. Dunlap, M.D., in a 
letter dated in March 2004, stated that the veteran's bipolar 
disorder and dementia were major contributing factors in his 
death in that these conditions prevented him from properly 
caring for himself.  

A VA opinion dated in May 2004 is of record.  The examiner 
stated that there was no evidence to support the opinion that 
the veteran's inability to care for himself during the latter 
part of his life directly contributed to his death.  

The Board affords greater probative to the private 
physician's opinion as it is consistent with the evidentiary 
record which noted that the veteran's psychiatric condition 
caused him to refuse medications and refused advice from the 
VA staff in February 2003.

In view of the foregoing, and with consideration of 38 C.F.R. 
§ 3.312(c)(2)(3), the Board finds that clinical evidence of 
record establishes that the veteran's service-connected 
bipolar disorder materially less capable of resisting the 
effects his arteriosclerotic cardiovascular disease.  
Accordingly, service connection for the cause of the 
veteran's death is warranted.


ORDER

The claim of service connection cause of the veteran's death 
is granted.  



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


